Exhibit 99.1 EARNINGS RELEASE CONTACT Rob Anderson Chief Financial Officer and Chief Administrative Officer (615) 732-6470 CAPSTAR FINANCIAL HOLDINGS, INC. ANNOUNCES FIRST QUARTER 2017 RESULTS NASHVILLE, TN, April 26, 2017/GlobeNewswire/ CapStar Financial Holdings, Inc. (“CapStar”) (NASDAQ:CSTR) reported net income of $0.3 million, or $0.03 per share on a fully diluted basis for the three months ended March 31, 2017, compared to $1.6 million, or $0.15 per share on a fully diluted basis for the three months ended March 31, 2016.Fully diluted earnings per share were impacted by $0.18 per share during the first quarter due to credit related issues. “While we are disappointed with the increase in nonperforming loans and net charge-offs during the first quarter, we are pleased with another strong quarter of loan and core deposit growth,” said Claire W Tucker, President and Chief Executive Officer of CapStar. “The changes in these credit metrics are a result of two borrowers that have been on our radar screen and classified for some time, “said Tucker. “We continue to believe the credit infrastructure and risk management systems we have in place will satisfactorily support our operations and will allow us to achieve our goal of delivering sound, profitable growth for our shareholders. We remain confident that overall asset quality remains solid, growth continues at a robust pace, and we are committed to delivering the profitability that will help us achieve our goal of 1.0% ROAA by the end of 2018.” Soundness • The allowance for loan and lease losses represented 1.39% of total loans at March 31, 2017 compared to 1.23% at March 31, 2016. • Non-performing assets as a percent of total loans and other real estate owned was 1.36% at March 31, 2017 compared to 0.67% at March 31, 2016. • Annualized net charge-offs totaled 0.43% for the three months ended March 31, 2017 compared to 0.38% for the same period in 2016. • The total risk based capital ratio increased to 12.13% at March 31, 2017 compared to 11.26% at March 31, 2016. Profitability • Return on average assets ("ROAA") for the three months ended March 31, 2017 was 0.10% compared to 0.54% for the same period in 2016. • Return on average equity ("ROAE") for the three months ended March 31, 2017 was 0.95% compared to 5.75% for the same period in 2016. • The net interest margin (“NIM”) for the three months ended March 31, 2017 was 3.12% compared to 3.18% for the same period in 2016. • The efficiency ratio for the three months ended March 31, 2017 was 69.4% compared to 70.7% for the same period in 2016. “Although our margin was impacted by the increase in nonaccrual loans, our profitability roadmap is dependent on expanding existing and acquiring new relationships, which drives our loan and core deposit growth,” said Rob Anderson, chief financial officer and chief administrative officer of CapStar.“While we typically lead with a loan opportunity, we continue to achieve success in obtaining the operating accounts and providing treasury management services to our commercial clients, as we focus on becoming their primary bank.” Growth • Average gross loans and leases for the quarter ended March 31, 2017 increased 19%, to $974 million, compared to $822 million for the same period in 2016. • Average total deposits for the quarter ended March 31, 2017 increased 11.0%, to $1.1 billion, compared to $1.0 billion for the same period in 2016. • Average Demand and NOW deposits for the quarter ended March 31, 2017 increased 38%, to $541 million, compared to $393 million for the same period in 2016. • Mortgage loan originations increased 10%, to $93 million for the three months ended March 31, 2017 compared to $85 million for the same period in 2016. Conference Call and Webcast Information CapStar will host a conference call and webcast at 9:00 a.m. Central Time on Thursday, April 27, 2017. During the call, management will review the first quarter results and operational highlights. Interested parties may listen to the call by dialing (844) 412-1002. The conference ID number is 6970312. A simultaneous webcast may be accessed on CapStar’s website atwww.capstarbank.com. An archived version of the webcast will be available in the same location shortly after the live call has ended. About CapStar Financial Holdings, Inc. CapStar Financial Holdings, Inc. is a bank holding company headquartered in Nashville, Tennessee, and operates primarily through its wholly owned subsidiary, CapStar Bank, a Tennessee-chartered state bank.CapStar Bank is a commercial bank that seeks to establish and maintain comprehensive relationships with its clients by delivering customized and creative banking solutions and superior client service.As of March 31, 2017, on a consolidated basis, CapStar had total assets of $1.4 billion, gross loans of $1.0 billion, total deposits of $1.2 billion, and shareholders’ equity of $140.2 million.Visit www.capstarbank.com for more information. Forward-Looking Statements Certain statements in this earnings release are forward-looking statements that reflect CapStar’s current views with respect to, among other things, future events and CapStar’s financial and operational performance. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “continue,” “will,” “anticipate,” “seek,” “aspire,” “achieve,” “estimate,” “intend,” “plan,” “project,” “projection,” “forecast,” “roadmap”, “goal,” “target,” “would,” and “outlook,” or the negative version of those words or other comparable words of a future or forward-looking nature. These forward-looking statements are not historical facts, and are based on current expectations, estimates and projections about CapStar’s industry, management’s beliefs and certain assumptions made by management, many of which, by their nature, are inherently uncertain and beyond CapStar’s control. The inclusion of these forward-looking statements should not be regarded as a representation by CapStar or any other person that such expectations, estimates and projections will be achieved. Accordingly, CapStar cautions you that any such forward-looking statements are not guarantees of future performance and are subject to risks, assumptions and uncertainties that are difficult to predict. Although CapStar believes that the expectations reflected in these forward-looking statements are reasonable as of the date made, actual results may prove to be materially different from the results expressed or implied by the forward-looking statements. There are or will be important factors that could cause CapStar’s actual results to differ materially from those indicated in these forward-looking statements, including, but not limited to, any factors identified in this earnings release as well as those factors that are detailed from time to time in CapStar’s periodic and current reports filed with the Securities and Exchange Commission, including those factors included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016 under the heading “Item 1A. Risk Factors” and in the Company’s Quarterly Reports on Form 10-Q and Current Reports on Form 8-K.If one or more events related to these or other risks or uncertainties materialize, or if CapStar’s underlying assumptions prove to be incorrect, actual results may differ materially from our forward-looking statements. Accordingly, you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date of this earnings release, and CapStar does not undertake any obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise, except as required by law. New risks and uncertainties may emerge from time to time, and it is not possible for CapStar to predict their occurrence or how they will affect CapStar. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Consolidated Statements of Income (unaudited) First Quarter 2017 Earnings Release Three Months Ended March31, Interest income: Loans, including fees $ $ Securities: Taxable Tax-exempt Federal funds sold Restricted equity securities Interest-bearing deposits in financial institutions Total interest income Interest expense: Interest-bearing deposits Savings and money market accounts Time deposits Federal funds purchased Securities sold under agreements to repurchase — Federal Home Loan Bank advances Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Service charges on deposit accounts Loan commitment fees Net gain (loss) on sale of securities ) Mortgage banking income Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Income before income taxes Income tax (benefit) expense ) Net income $ $ Per share information: Basic net income per share of common stock $ $ Diluted net income per share of common stock $ $ Weighted average shares outstanding: Basic Diluted This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) First Quarter 2017 Earnings Release Five Quarter Comparison 3/31/17 12/31/16 9/30/16 6/30/16 3/31/16 Income Statement Data: Net interest income $ Provision for loan and lease losses Net interest income after provision for loan and lease losses Service charges on deposit accounts Loan commitment fees Net gain (loss) on sale of securities ) — ) Mortgage banking income Other noninterest income Total noninterest income Salaries and employee benefits Data processing and software Professional fees Occupancy Equipment Regulatory fees Other operating Total noninterest expense Net income before income tax expense Income tax (benefit) expense ) Net income $ Weighted average shares - basic Weighted average shares - diluted Net income per share, basic $ Net income per share, diluted Balance Sheet Data (at period end): Cash and cash equivalents $ Securities available for sale Securities held to maturity Loans held for sale Total loans and leases Allowance for loan and lease losses ) Total assets Non-interest-bearing deposits Interest-bearing deposits Federal Home Loan Bank advances Total liabilities Shareholders' equity Total shares of common stock outstanding Total shares of preferred stock outstanding Book value per share of common stock Market value per share of common stock (1) - - Capital ratios: Total risk based capital % Tier 1 risk based capital % Common equity tier 1 capital % Leverage % (1) CapStar Financial Holdings, Inc. completed its initial public offering during the third quarter of 2016.As such, market values per share of common stock are not provided for previous periods. This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Selected Quarterly Financial Data (unaudited) First Quarter 2017 Earnings Release Five Quarter Comparison 3/31/17 12/31/16 9/30/16 6/30/16 3/31/16 Average Balance Sheet Data: Average cash and cash equivalents $ Average investment securities Average loans held for sale Average loans and leases Average assets Average interest bearing deposits Average total deposits Average Federal Home Loan Bank advances Average liabilities Average shareholders' equity Performance Ratios: Annualized return on average assets % Annualized return on average equity % Net interest margin % Annualized Non-interest income to average assets % Efficiency ratio % Loans by Type: Commercial and industrial $ Commercial real estate - owner occupied Commercial real estate - non-owner occupied Construction and development Consumer real estate Consumer Other Asset Quality Data: Allowance for loan and lease losses to total loans % Allowance for loan and lease losses to non-performing loans % Nonaccrual loans $ Troubled debt restructurings - - Loans - 90 days past due and accruing - Total non-performing loans OREO and repossessed assets - Total non-performing assets Non-performing loans to total loans % Non-performing assets to total assets % Non-performing assets to total loans and OREO % Annualized net charge-offs to average loans % -0.02 % Net charge-offs (recoveries) $ $ ) $ $ $ Interest Rates and Yields: Loans % Securities % Total interest-earning assets % Deposits % Borrowings and repurchase agreements % Total interest-bearing liabilities % Other Information: Full-time equivalent employees This information is preliminary and based on company data available at the time of the presentation. CAPSTAR FINANCIAL HOLDINGS, INC. AND SUBSIDIARY Analysis of Interest Income and Expense, Rates and Yields (unaudited) (dollars in thousands) First Quarter 2017 Earnings Release For the Three Months Ended March31, Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Average Outstanding Balance Interest Income/ Expense Average Yield/ Rate Interest-Earning Assets Loans (1) $ $ % $ $ % Loans held for sale % % Securities: Taxable investment securities (2) % % Investment securities exempt from federal income tax (3) % % Total securities % % Cash balances in other banks % 76 % Funds sold 2 % 4 % Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Interest-Bearing Liabilities Interest-bearing deposits: Interest-bearing transaction accounts $ % $ % Savings and money market deposits % % Time deposits % % Total interest-bearing deposits % % Borrowings and repurchase agreements % 94 % Total interest-bearing liabilities % % Noninterest-bearing deposits Total funding sources Noninterest-bearing liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest spread (4) % % Net interest income/margin (5) $ % $ % Average loan balances include nonaccrual loans.Interest income on loans includes amortization of deferred loan fees, net of deferred loan costs. Taxable investment securities include restricted equity securities. Balances for investment securities exempt from federal income tax are not calculated on a tax equivalent basis. Net interest spread is the average yield on total average interest-earning assets minus the average rate on total average interest-bearing liabilities. Net interest margin is net interest income divided by total average interest-earning assets and is presented in the table above on an annualized basis. This information is preliminary and based on company data available at the time of the presentation.
